DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2022 has been entered. 

Status of Claims
Claim 1 has been amended. Claims 11-12, 20-22 and 24-26 have been cancelled. Claims 19 and 23 have been withdrawn. No new claim has been added.  Claims 1-10, 13-19 and 23 are pending. Claims 1-10 and 13-18 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 04/07/2022 have been fully considered. It is noted that claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite limitation “wherein from greater than 0 to about 99% of the bed volume from the inlet end towards the outlet end contains one or more desiccants comprising alumina-silicate gel and substantially no molecular sieves and other adsorbents, and the remaining bed volume contains a mixture comprising from about 1 vol% to about 99 vol% of one or more adsorbents comprising one or more molecular sieves and from about 99 vol% to about 1 vol% of the one or more desiccants comprising the alumina-silicate gel, based on a total volume of the mixture,”. 
Applicant argues that the claim 1 and its dependent claims are not prima facie obvious over Schulze (US 2,356,890) and/or additional evidentiary references, Weston et al. (US 2012/0190900 A1).  Applicant argues that the cited prior arts, Schulze and/or Weston, do not teach or suggest the amended claim limitation of “wherein from greater than 0 to about 99% of the bed volume from the inlet end towards the outlet end contains one or more desiccants comprising alumina-silicate gel and substantially no molecular sieves and other adsorbents, and the remaining bed volume contains a mixture comprising from about 1 vol% to about 99 vol% of one or more adsorbents comprising one or more molecular sieves and from about 99 vol% to about 1 vol% of the one or more desiccants comprising the alumina-silicate gel, based on a total volume of the mixture,”. See Remarks, pages 6-7.
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot. 
Upon further consideration and search, a new/modified ground of rejections to claims 1-10 and 13-18 are presented in view of previously found reference, Schulze (US 2,356,890), and a newly found reference Jochem et al. (US 6,797,854 B1) as presented in the instant Office action.  

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 2,356,890), in view of Jochem et al. (US 6,797,854 B1, hereinafter “Jochem”).
In regard to claim 1, Schulze discloses a mixed adsorbent (LiCl)/desiccant (bauxite) bed effective for removing water from a wet gas stream (page 3, col. 1, lines 33-37) to produce a dry gas stream (Abstract; Figure), 
the bed (the mixed adsorbent/desiccant in the vessels A and B in Figure) having an axial length, a diameter, a bed volume, an inlet end (a pipeline with pipe 1 and valve 2 in Figure) and an outlet end (a pipeline with valve 3 and pile 4 in Figure). 
Schulze discloses an unimpregnated carrier material of bauxite filter is charged ahead of the impregnated dehydrating reagent (page 4, col. 1, lines 1-13) which directs a certain amount of the bed volume from the inlet end towards the outlet end contains one or more desiccants (bauxite) and substantially no adsorbents (LiCl).
Schulze discloses in an embodiment the bed includes utilizing six separate sections of bauxite/LiCl blends totaling 600 mass units of bauxite (density: 2.7 g/cm3)  and 48 mass units of LiCl (density: 2.07 g/cm3), where the first section closest to the inlet includes 100 mass units of bauxite and 3 mass units of LiCl, or about 96.2 vol% desiccant (bauxite) and 3.8 vol% adsorbent (LiCl), and the last section closest to the inlet includes 100 mass units of desiccant (bauxite) and 13 mass units of adsorbent (LiCl), or about 85.5 vol% desiccant (bauxite) and 15.5 vol% adsorbent (LiCl), wherein the middle sections comprises about 93.9 vol% desiccant (bauxite) and 6.1 vol% adsorbent (LiCl), about 91.6 vol% desiccant (bauxite) and 8.4 vol% adsorbent (LiCl), about 89.5 vol% desiccant (bauxite) and 10.5 vol% adsorbent (LiCl), about 87.5 vol% desiccant (bauxite) and 12.5 vol% adsorbent (LiCl), respectively (page 3, col. 1, line 60 thru col. 2, line 23). This reads the limitation “the remaining bed volume contains a mixture comprising from about 1 vol% to about 99 vol% of one or more adsorbents and from about 99 vol% to about 1 vol% of one or more desiccants, based on a total volume of the mixture”. 
Schulze discloses a graduated blend of bauxite desiccant to lithium chloride adsorbent with over four times the weight percent of LiCl adsorbent in the bottom, downstream portion of the bed removed a total of 10 percent by weight of water from a water saturated gas stream at 100 percent relative humidity at 65 [Symbol font/0xB0]F and 1 atm, or about 65 mass units for the 648 total mass units in the bed, while a similar bed of 600 mass units bauxite only desiccant removed a total of 40 mass units or about 6.7 weight percent of water, and a third bed with a constant 7.5 weight percent blend of 48 mass units LiCl per 600 mass units of bauxite removed only 33 mass units or about 5 weight percent of water, which shows that at earlier stages of high humidity (of about 90 percent), where the desiccant concentration is high the desiccant adsorbs more water, and further along the bed the fluid comes in contact with a stronger drying agent where the adsorbent salt adsorbs more water when the relative humidity is reduced (to about 10 percent) and the example supports the stated advantage that as the gas is dehydrated and the water vapor pressure goes down with the distance travelled through the bed it comes into contact with a stronger drying agent (page 2, col. 1, lines 2-18; page 3, col. 1, line 61 thru col. 2, line 19). This renders the limitation “wherein at a relative humidity of about 10 percent, the adsorbents adsorb more water than the desiccants and at a relative humidity of about 90 percent, the desiccants adsorb more water than the adsorbents” being prima facie obvious. 
The embodiment of Example 1 (page 3, col. 1, line 60 thru col. 2, line23) directs 0 vol% of the bed volume from the inlet end towards the outlet end contains one or more desiccants (bauxite) and substantially no adsorbents (LiCl) which touches the lower bound of recited range of from 0 to 99 vol%. In addition, the teachings of Schulze that discloses an impregnated carrier material of bauxite filter is charged ahead of the impregnated dehydrating reagent (page 4, col. 1, lines 1-13) which directs greater than 0 vol% of the bed volume from the inlet end towards the outlet end contains one or more desiccants (bauxite) and substantially no adsorbents (LiCl), thereby this renders the recited limitation of “from 0 to about 99% of the bed volume from the inlet end towards the outlet end contains one or more desiccants and substantially no adsorbents” prima facie obvious. See MPEP 2144.05.
Schulze does not explicitly disclose the desiccants comprising the alumina-silicate gel and adsorbents are selected from the group comprising molecular sieves.
Jochem discloses a process for drying a gaseous or liquid mixture by passing the said mixture into an adsorber, characterized in that the water adsorption equilibrium zone of the adsorber comprises an upstream alumina zone and a downstream molecular sieve zone (Abstract). Jochem discloses all types of molecular sieves which are suitable for drying gaseous or liquid mixtures can be employed. These sieves may in particular include zeolites. zeolites chosen from the group including zeolites A and X will be used preferably. Still more preferably, molecular sieves will be employed which are composed of zeolite formed with the aid of a binder which may be a clay (kaolinite, bentonite, montmorillonite, attapulgite etc.), an alumina (alumina gel or alumina produced by the rapid dehydration of aluminium hydroxides or oxyhydroxides), an amorphous mixture of silica and alumina, a silica gel or titanium oxide (col. 3, lines 43-53).  The zeolites taught by Jochem meets the recited “molecular sieves”, and the amorphous mixture of silica and alumina taught by Jochem meets the recited “desiccants comprising alumino-silicate gel”.  
It is noted that both the Schulze and Jochem references direct an adsorbent material for removing water from a wet gas stream. 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the mixed adsorbent/desiccant bed of Schulze to provide the desiccants comprising the alumina-silicate gel and adsorbents are selected from the group comprising molecular sieves as taught by Jochem, because the desiccants comprising the alumina-silicate gel and adsorbents are selected from the group comprising molecular sieves is a known, effective adsorbent material for removing water from a wet gas stream as taught by Jochem (col. 3, lines 43-53).
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Jochem reference is reasonably pertinent to the problem of the desiccants comprising the alumina-silicate gel and adsorbents are selected from the group comprising molecular sieves in constructing a mixed adsorbent/desiccant bed as recited in the claimed invention with motivations that the desiccants comprising the alumina-silicate gel and adsorbents are selected from the group comprising molecular sieves is a known, effective adsorbent material for removing water from a wet gas stream as taught by Jochem (col. 3, lines 43-53).  Consequently, the Jochem reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Schulze and Jochem, one skilled in the art would reasonably constructing/ operating a mixed adsorbent/desiccant bed for removing water from a wet gas stream taught by Jochem by including the feature of the desiccants comprising the alumina-silicate gel and adsorbents are selected from the group comprising molecular sieves as taught by Weston, based on the motivation(s) taught by Jochem (col. 3, lines 43-53), as set forth above.

 In regard to claim 2, Schulze discloses the embodiment of Example 1 (page 3, col. 1, line 60 thru col. 2, line23) that directs 0 vol% of the bed volume from the inlet end towards the outlet end contains one or more desiccants (bauxite) and substantially no adsorbents (LiCl) which touches the lower bound of recited range of from 0 to about 70 vol%. In addition, the teachings of Schulze that discloses an unimpregnated carrier material of bauxite filter is charged ahead of the impregnated dehydrating reagent (page 4, col. 1, lines 1-13) which directs greater than 0 vol% of the bed volume from the inlet end towards the outlet end contains one or more desiccants (bauxite) and substantially no adsorbents (LiCl), thereby this renders the recited limitation of “from 0 to about 70% of the bed volume from the inlet end towards the outlet end contains one or more desiccants and substantially no adsorbents” prima facie obvious. See MPEP 2144.05.
Schulze discloses in an embodiment the bed includes utilizing six separate sections of bauxite/LiCl blends totaling 600 mass units of bauxite (density: 2.7 g/cm3)  and 48 mass units of LiCl (density: 2.07 g/cm3), where the first section closest to the inlet includes 100 mass units of bauxite and 3 mass units of LiCl, or about 96.2 vol% desiccant (bauxite) and 3.8 vol% adsorbent (LiCl), and the last section closest to the inlet includes 100 mass units of desiccant (bauxite) and 13 mass units of adsorbent (LiCl), or about 85.5 vol% desiccant (bauxite) and 15.5 vol% adsorbent (LiCl), wherein the middle sections comprises about 93.9 vol% desiccant (bauxite) and 6.1 vol% adsorbent (LiCl), about 91.6 vol% desiccant (bauxite) and 8.4 vol% adsorbent (LiCl), about 89.5 vol% desiccant (bauxite) and 10.5 vol% adsorbent (LiCl), about 87.5 vol% desiccant (bauxite) and 12.5 vol% adsorbent (LiCl), respectively (page 3, col. 1, line 60 thru col. 2, line 23).  This renders the limitation “the remaining bed volume contains a mixture comprising from about 20 vol% to about 90 vol% of one or more adsorbents and from about 80 vol% to about 10 vol% of one or more desiccants, based on a total volume of the mixture” prima facie obvious. See MPEP 2144.05.

In regard to claims 3 and 4, Schulze discloses an unimpregnated carrier material of bauxite filter is charged ahead of the impregnated dehydrating reagent (page 4, col. 1, lines 1-13) which directs greater than 0 vol% of the bed volume from the inlet end towards the outlet end contains one or more desiccants (bauxite) and substantially no adsorbents (LiCl), thereby this renders the recited limitation of “from greater than 0 vol% (or about 5% depending on the amount of the unimpregnated carrier material of bauxite in the vessel) to about 70% of the bed volume from the inlet end towards the outlet end contains one or more desiccants and substantially no adsorbents” prima facie obvious. See MPEP 2144.05.

In regard to claim 5, Schulze discloses a natural gas feed stream to be treated (page 3, col. 1, lines 33-37).

In regard to claim 6, Schulze discloses the feed wet inlet gas is saturated (100 percent relative humidity), and the outlet gas has a dew point of minus 88 degrees F, which converts to about 2.8 ppm water on a mass (molar) basis (pages 3-4 Example 1).

In regard to claim 7, Schulze discloses the desiccant materials such as bauxite are in granular form, and the adsorbent salts such as lithium chloride are sprayed as a solution onto the bauxite granules and then dried, where the dried salt would form salt crystal grains on the bauxite granule surfaces (salt grains and bauxite granules are particles) (page 2, col. 2, lines 33-72) which directs the adsorbents and desiccants are each in particle form.

In regard to claim 8, Schulze discloses varying amounts of salt are sprayed and dried on the bauxite to generate composite particles of bauxite granules with surface dried salt (page 2, col. 2, lines 33-72) which directs in the mixture, the adsorbents and desiccants are combined together in composite particles. 

In regard to claim 9, Schulze discloses in an embodiment the bed includes utilizing six separate sections of bauxite/LiCl blends totaling 600 mass units of bauxite (density: 2.7 g/cm3)  and 48 mass units of LiCl (density: 2.07 g/cm3), where the first section closest to the inlet includes 100 mass units of bauxite and 3 mass units of LiCl, or about 96.2 vol% desiccant (bauxite) and 3.8 vol% adsorbent (LiCl), and the last section closest to the inlet includes 100 mass units of desiccant (bauxite) and 13 mass units of adsorbent (LiCl), or about 85.5 vol% desiccant (bauxite) and 15.5 vol% adsorbent (LiCl), wherein the middle sections comprises about 93.9 vol% desiccant (bauxite) and 6.1 vol% adsorbent (LiCl), about 91.6 vol% desiccant (bauxite) and 8.4 vol% adsorbent (LiCl), about 89.5 vol% desiccant (bauxite) and 10.5 vol% adsorbent (LiCl), about 87.5 vol% desiccant (bauxite) and 12.5 vol% adsorbent (LiCl), respectively (page 3, col. 1, line 60 thru col. 2, line 23).  This renders the limitation “the remaining bed volume contains a mixture comprising from about 20 vol% to about 90 vol% of one or more adsorbents and from about 80 vol% to about 10 vol% of one or more desiccants, based on a total volume of the mixture” prima facie obvious. See MPEP 2144.05.

In regard to claim 10, Schulze discloses in an embodiment the bed includes utilizing six separate sections of bauxite/LiCl blends totaling 600 mass units of bauxite (density: 2.7 g/cm3)  and 48 mass units of LiCl (density: 2.07 g/cm3), where the first section closest to the inlet includes 100 mass units of bauxite and 3 mass units of LiCl, or about 96.2 vol% desiccant (bauxite) and 3.8 vol% adsorbent (LiCl), and the last section closest to the inlet includes 100 mass units of desiccant (bauxite) and 13 mass units of adsorbent (LiCl), or about 85.5 vol% desiccant (bauxite) and 15.5 vol% adsorbent (LiCl), wherein the middle sections comprises about 93.9 vol% desiccant (bauxite) and 6.1 vol% adsorbent (LiCl), about 91.6 vol% desiccant (bauxite) and 8.4 vol% adsorbent (LiCl), about 89.5 vol% desiccant (bauxite) and 10.5 vol% adsorbent (LiCl), about 87.5 vol% desiccant (bauxite) and 12.5 vol% adsorbent (LiCl), respectively (page 3, col. 1, line 60 thru col. 2, line 23).  This directs a volume ratio of adsorbents to desiccants is from 26:1 to 5.9:1 which renders the limitation “in the mixture, a volume ratio of adsorbents to desiccants is from about 9:1 to about 1:3” prima facie obvious. See MPEP 2144.05.

In regard to claim 11, Schulze discloses desiccant comprises bauxite, activated alumina, and silica gel (page 2, col. 2, lines 33-38). 

In regard to claims 13 and 18, Jochem discloses a molecular sieve blend comprising zeolites X and A and a binder (col. 3, lines 43-53).

In regard to claim 14, Schulze discloses in the mixture the desiccant (bauxite) is substantially uniformly distributed throughout the adsorbent (the bauxite desiccant and LiCl is uniformly distributed over all six sections of the bed mixture at 100 pounds per section (page 3, col. 2, lines 8-19).

In regard to claim 15, Schulze discloses in an embodiment the bed includes utilizing six separate sections of bauxite/LiCl blends totaling 600 mass units of bauxite (density: 2.7 g/cm3)  and 48 mass units of LiCl (density: 2.07 g/cm3), where the first section closest to the inlet includes 100 mass units of bauxite and 3 mass units of LiCl, or about 96.2 vol% desiccant (bauxite) and 3.8 vol% adsorbent (LiCl), and the last section closest to the inlet includes 100 mass units of desiccant (bauxite) and 13 mass units of adsorbent (LiCl), or about 85.5 vol% desiccant (bauxite) and 15.5 vol% adsorbent (LiCl), wherein the middle sections comprises about 93.9 vol% desiccant (bauxite) and 6.1 vol% adsorbent (LiCl), about 91.6 vol% desiccant (bauxite) and 8.4 vol% adsorbent (LiCl), about 89.5 vol% desiccant (bauxite) and 10.5 vol% adsorbent (LiCl), about 87.5 vol% desiccant (bauxite) and 12.5 vol% adsorbent (LiCl), respectively (page 3, col. 1, line 60 thru col. 2, line 23).  This directs the desiccant material (bauxite) is distributed in a gradient throughout the adsorbent material.

In regard to claim 16, Schulze discloses a further advantage of the invention is that the adsorptive capacity and the dehydration period of the bed as a whole is increased by the prevention of the formation of a separate aqueous phase before the maximum capacity of the bed is utilized (page 2, col. 1, lines 9-14) which directs upon thermal regeneration, the capacity of the adsorbent is not exceeded as recited.

In regard to claim 17, Schulze is silent regarding whether upon thermal regeneration, there is less free water compared to a same size bed containing no desiccant.  However, Schulze discloses the same mixed adsorbent/desiccant bed effective for removing water from a wet gas stream as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the mixed adsorbent/desiccant bed to inherently function the same as the mixed adsorbent/desiccant bed recited in claim 1. Specifically, it is asserted that upon thermal regeneration, there is less free water compared to a same size bed containing no desiccant.  See MPEP 2112.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772